DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant's election with traverse of Group I and species in the reply filed on 11/05/2020 is acknowledged. 
The traversal is on the ground(s) that no search burden exists. This is not found persuasive because the application is a national stage filing of a PCT application under 35 U.S.C. 371. Therefore, an a posteriori restriction is proper if the common technical feature of the instant application is found in the prior arts of Fujikawa et al. (US 5, 248, 412) and Yoo et al. (WO 2014030964). See the detailed discussion below.
Being that this composition is the common technical feature relating the composition and the method of making said composition, the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 7-11 reads on the elected group and species.
Claims 6 and 12-19 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The word “can” recited in claims 1-2 render the claim indefinite. The Examiner suggested that the claim read “optionally”. Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b) for the reasons set forth above.

Claim 8 is unclear because of the use of "and/or". It is unclear whether applicant is or is not claiming the rest of the claim language following "and/or" and as such what the metes and bounds of this claim are to entail.
The Examiner suggested the claims read as “at least one of”. Appropriated corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujikawa et al. (US 5, 248, 412), and in view of Yoo et al. (WO 2014030964 A1, Machine-generated English translation is attached).
Regarding claim 1, Fujikawa et al. teach catalyst composition for use in hydrodesulfurization comprising a carrier alumina (col. 4, line 46) (applicant’s elected 
Although Fujikawa et al. do not specific disclose applicant elected and claimed organic compound as per applicant claim 1, Yoo et al. teach oxidation catalyst for use in hydrodesulfurization comprising a chelating agent such as acetyl acetone and methacryloyloxyethylacetoacetate (applicant’s elected organic compound having the formula (I) having the structure as shown below (page 2 and claim 11):

    PNG
    media_image1.png
    129
    369
    media_image1.png
    Greyscale

The chelating agent of methacryloyloxyethylacetoacetate taught by Yoo et al. corresponds to the instant claimed organic compound of formula (I), wherein R1=methyl group, R2=R3=R4=R5=H, R6=2-methylacryloyloxyethyl.
In light of the disclosure of Yoo et al of the equivalence and interchangeability of acetyl acetone as disclosed in Fujikawa (col.3, line 56), with methacryloyloxyethylacetoacetate as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the acetyl acetone of Fujikawa et al. with the methacryloyloxyethylacetoacetate taught by Yoo et al. as an alternative chelating agent to obtain the invention as specified in the claim 1, and one of ordinary skill in the art 
Regarding claims 2-3, as discussed above, the combined references of Fujikawa et al and taught by Yoo et al. teach chelating agent methacryloyloxyethylacetoacetate as the instant claims.
Regarding claims 4-5, the metal contents taught by Fujikawa et al. comprise molybdenum oxide acetylacetonate (0.29278 mole) and cobalt acetylacetonate (o.18750 mole (Example 1, col. 7, lines 43-45). Therefore, molar ratio of element form Co to Mo is 0.64 which is encompassed by the instant claimed ranges between 0.1 and 0.8.
Regarding claim 7,  Yoo et al. teach mixing Titanium isopropoxide (5 parts based on 100 parts of carrier, mw=284.2 g/mol, 0.0176 mole) with acetyl acetone (chelating agent, mw=100.05 g/mol, 0.56 parts ) in a molar ratio of 3.15 ( (Yoo et al. Example). Therefore, the concentration of chelating agent (the instant claimed organic compound) in the catalyst is about 0.6% weight.
Yoo et al. further stated the molar ratio of the transition metal precursor to the chelating agent is 1: 0.5 to 5 (page 4). When a molar ratio of Titanium isopropoxide to acetyl acetone is 1, the concentration of chelating agent (the instant claimed organic compound) in the catalyst is about 1.8 % weight.
The concentration of organic compound taught by Yoo et al. overlaps the instant claimed ranges between 1%wt and 45% wt..
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions 
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made…      since it has been held to be within the general skill of a worker in the art to select a material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 U.S.P.Q 416. 
Regarding claims 8-10, the composition taught by Fujikawa et al. further comprises diols such as triethylene glycol (col.4, lines 1-2) which reads on the instant claimed limitations.
Regarding claim 11, as discussed above, the catalyst composition taught by combined references of Fujikawa et al and Yoo et al. is used for removing the sulfur compound in a hydrocarbon. As such, the resulting catalyst after desulfurization process is at least partially sulfurized as the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732